Citation Nr: 1044723	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO. 07-06 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss, 
to include as due to radiation exposure.

2. Entitlement to service connection for bilateral tinnitus, to 
include as due to radiation exposure.

3. Entitlement to service connection for gastritis, to include as 
due to radiation exposure.

4. Entitlement to service connection for irritable bowel syndrome 
(IBS), to include as due to radiation exposure.

5. Entitlement to service connection for familial tremors, to 
include as due to radiation exposure.

6. Entitlement to service connection for lung scarring, to 
include as due to radiation exposure.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to 
September 1958.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California. In May 2010, the 
Board remanded the claim so that the Veteran could attend a Board 
hearing. In September 2010, the Veteran advised VA that he was 
too ill to attend a hearing and that he would like his claim to 
be forwarded to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his hearing loss and tinnitus are due 
to the noise of nearby atomic explosions. He contends that 
gastritis and IBS are due to exposure to ionizing radiation. He 
contends that his lung scarring is due to either ionizing 
radiation or to pneumonia. which he contracted in service. He 
claims multiple pulmonary problems as a result.  

With regard to the Veteran's claim that he was exposed to 
ionizing radiation, there is no need to develop the question of 
his radiation exposure, as he is not claiming a disorder that is 
presumptively service connected specific to radiation-exposed 
Veterans. 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d). Pursuant 
to 38 C.F.R. § 3.311, radiogenic diseases include the following: 
all forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia, thyroid cancer, breast cancer, lung cancer, bone 
cancer, liver cancer, skin cancer, esophageal cancer, stomach 
cancer, colon cancer, pancreatic cancer, kidney cancer, urinary 
bladder cancer, salivary gland cancer, multiple myeloma, 
posterior subcapsular cataracts, non- malignant thyroid nodular 
disease, ovarian cancer, parathyroid adenoma, tumors of the brain 
and central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other cancer. 38 
C.F.R. § 3.311(b)(2).

A review of the file reveals a number of outstanding records that 
must be obtained. Regulations provide that efforts must be made 
to secure all private medical records and VA records that may 
exist related to the Veteran's claim. 38 C.F.R. § 3.159(c)(1) 
defines reasonable efforts in obtaining records outside the 
custody of the federal government as "an initial request for the 
records, and, if the records are not received, at least one 
follow-up request." As for federal records, 38 U.S.C. § 
5103A(b)(3) requires that VA continue any attempts to get federal 
records "until the records are obtained unless it is reasonably 
certain that such records do not exist or that further efforts to 
obtain those records would be futile."

It is unclear whether a complete attempt has been made to obtain 
the Veteran's service treatment and personnel records. As these 
records would show whether the Veteran was exposed to noise in 
service, provide the details of his service, and show any in 
service treatment, they must be obtained.

While the claims file does contain records from Dr. Bet, the most 
recent complete records are dated 2005. While the claims file 
does contain records from Dr. Ribera, the most recent complete 
records are dated 2004. The claims file also contains what appear 
to be partial records from Mills-Peninsula Hospital and Stanford 
Medical Center. The Veteran has also reported that he receives 
treatment from the VA Medical Center (VAMC) in San Francisco. 
Current and complete records from these providers should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the Veteran's service 
treatment and personnel records from the 
National Personnel Records Center in St. 
Louis, Missouri. Evidence of attempts to 
obtain these records should be associated 
with the claims file. If they are 
unavailable, a memorandum on efforts to 
obtain the records should be associated 
with the claims file.

2. Obtain the Veteran's current and 
complete treatment records from Dr. Bet. 
Evidence of attempts to obtain these 
records should be associated with the 
claims file. Do not associate duplicate 
records with the claims file.

3. Obtain the Veteran's current and 
complete treatment records from Dr. 
Ribera. Evidence of attempts to obtain 
these records should be associated with 
the claims file. Do not associate 
duplicate records with the claims file.

4. Obtain the Veteran's current and 
complete Mills-Peninsula Hospital 
treatment records. Evidence of attempts to 
obtain these records should be associated 
with the claims file. Do not associate 
duplicate records with the claims file.

5. Obtain the Veteran's current and 
complete and Stanford Medical Center 
treatment records. Evidence of attempts to 
obtain these records should be associated 
with the claims file. Do not associate 
duplicate records with the claims file.

6. Obtain the Veteran's current and 
complete VA treatment/medical records, 
including those from the San Francisco 
VAMC. Evidence of attempts to obtain these 
records should be associated with the 
claims file. Do not associate duplicate 
records with the claims file.

7. After completing the above action, the 
claim should be readjudicated. If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative. 
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must 
be afforded expeditious treatment. The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).

